Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured for processing the at least one signal generated by the light detector of the optical detection cell to compute the levels of inorganic analytes in the fluid sample; and a power source providing at least one electrical signal for powering at least one of the optical detection cell, and/or the least one pump module, and/or the sample intake system, and/or the processing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter

Claims 1-4 and 6-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Drese et al., US 20100136699 A1)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an Ultra-Violet Light Emitting Diode, LED, proximally positioned to the first transparent window and configured when powered to emit a light at a UV wavelength range of 235.0 nm, which light is at least partially directed to the optical detection path of the microfluidic channel for the exposure of the fluid sample in the microfluid channel; and a light detector proximally positioned to the second transparent window and configured, when powered, for detecting the amount of UV light passing through the exposed fluid sample, the light detector being configured for generating at least one electrical signal having a value corresponding to the light being detected, wherein the UV-LED is configured to be driven by a constant electrical current having a value between 2.5 mA and 13.0 mA” along with all other limitations of the claim. 
As to claim 13, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a light detector proximally positioned to the second transparent window and configured, when powered, for detecting the amount of UV light passing through the exposed fluid sample, the light detector being configured for generating at least one electrical signal having a value corresponding to the light being detected, wherein the UV-LED is configured to be driven by a constant electrical current having a value between 2.5 mA and 15.0 mA; at least one pump module coupled to an opening of the optical detection cell body, the at least one pump module being configured for delivering a fluid sample to the optical detection path of the microfluidic channel for exposure to the UV-LED of the optical detection cell; a sample intake module configured to provide a fluid sample of a predetermined volume to the at least one pump module; and a processing unit configured for processing the at least one signal generated by the light detector of the optical detection cell to compute the levels of inorganic analytes in the fluid sample; and a power source providing at least one electrical signal for powering at least one of the optical detection cell, and/or the least one pump module, and/or the sample intake system, and/or the processing unit” along with all other limitations of the claim. 

Drese et al. only teaches: Microvalve 30 is then switched, and the pump that is used to feed heptane/methanol solvent from inlet 28 into microfluidic channel 29 is then reversed, so as to pull the reaction zone contents from the reaction zone, through microfluidic channel 35 and into the meandering microfluidic channel 29. Microvalve 30 then reverts to its previous position, and the pump pushes the reaction zone contents through channel 31 and into the second separation zone 32, where the product fluid resulting from the reaction zone is separated into a plurality of fractions, one of which comprises the sulphones. The fluid passes through the UV/Visible cell, where the sulphones can be detected…¶0098; Two different examples of UV/Visible cells 39 suitable for use with the sample plate and base portion are shown in FIGS. 10 and 11. The UV/Visible cell is a separate apparatus whose inlet 40 and outlet 41 are suitably adapted to provide a leak-free seal with the relevant microfluidic channels of the sample plate. Additionally, the cell is also accommodated appropriately by the base portion of the apparatus, such that the quartz windows 42 and 43 align with the emitted UV/Visible frequencies by the optical analysis device also in the base portion of the apparatus, which are directed into the cell through window 42 and which are transmitted from the cell through window 43, which transmitted radiation is then directed to a suitable UV/Visible detector…¶0111, 

Claims 2-4, 6-12 and 14-20 are allowable due to their dependencies. 
The closest references, Drese et al. and Kraiczek et al. (US 9752978)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886